Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 September 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Mount Vernon Septr 10th 1781
                  
                  We are thus far, My Dear Marquis, on our way to you—The Count de Rochambeau has just arrived, General Chattelus will be here, and we propose (after resting tomorrow) to be at Fredericksburg on the night of the 12th.the 13th we shall reach New Castle, & the next day we expect the pleasure of seeing you at your Encampment.
                  Should there be any danger as we approach you, I shall be obliged if you will send a party of Horse towards New Kent Court House to meet us.  With great personal regd & affection I am My Dear Marquis your Most Obedt Servt.
                  
                  
                     P.S.  I hope you will keep Lord Cornwallis safe, without Provisions or Forage untill we arrive. Adieu.
                  
                  
               